        Case 2:18-cv-09864-LMA-MBN Document 10 Filed 11/01/18 Page 1 of 2



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA


MAGNOLIA FLEET, LLC ET AL.                                          CIVIL ACTION

VERSUS                                                                   No. 18-9864

GRIFFIN BARGE LINE, LLC                                                  SECTION I


                                       ORDER

        The Court, having reviewed the verified complaint filed in the above-captioned

matter pursuant to Local Admiralty Rule 4.1, finds that the conditions for an action

in rem appear to exist.

        Accordingly,

        IT IS ORDERED that the Clerk of Court issue a warrant of seizure of the

GRIFFIN 1L, USCG No. 1267926, and the GRIFFIN 2T, USCG No. 1267928, in due

form.

        IT IS FURTHER ORDERED that the United States Marshal for the Eastern

District of Louisiana shall seize the GRIFFIN 1L and the GRIFFIN 2T, their

equipment, and any appurtenances; serve a copy of the first amended complaint and

warrant for seizure upon the person in possession of the GRIFFIN 1L and the

GRIFFIN 2T or his agent; and return the warrant promptly.

        IT IS FURTHER ORDERED that the GRIFFIN 1L and the GRIFFIN 2T

shall not depart the Eastern District of Louisiana while under arrest. The GRIFFIN

1L and the GRIFFIN 2T may perform limited movement within the Port of New
      Case 2:18-cv-09864-LMA-MBN Document 10 Filed 11/01/18 Page 2 of 2



Orleans. The GRIFFIN 1L and the GRIFFIN 2T may shift berths to perform repair

and cargo operations.

       IT IS FURTHER ORDERED that the GRIFFIN 1L and the GRIFFIN 2T

may be released from seizure without further order of the Court if the arresting party

or its attorney expressly authorizes the Marshal in writing to release the vessels and

agrees to hold the Marshal harmless from liability as a result of the release.

      IT IS FURTHER ORDERED that the arresting parties, Magnolia Fleet, LLC

and Magnolia Midstream, LLC agree to release and hold harmless and indemnify the

United States of America, the United States Marshal, their agents, servants,

employees, and all others for whom they are responsible, from any and all liability or

responsibility for claims arising from the arrest of the GRIFFIN 1L or the GRIFFIN

2T.

      New Orleans, Louisiana, October 31, 2018.



                                           _______________________________________
                                                     LANCE M. AFRICK
                                           UNITED STATES DISTRICT JUDGE




                                          2
